                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

NICOLE O’NEILL,

       Petitioner,                                    Case Number 1:18-12828
                                                      Honorable Thomas L. Ludington
v.

SHAWN BREWER,

       Respondent.
                                          /

 ORDER DENYING THE PETITION FOR WRIT OF HABEAS CORPUS, DENYING A
   CERTIFICATE OF APPEALABILITY, AND DENYING LEAVE TO APPEAL IN
                         FORMA PAUPERIS

       Petitioner, Nicole O’Neill, presently confined at the Huron Valley Women’s Correctional

Facility in Ypsilanti, Michigan, has filed a pro se application for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Petitioner entered a plea of guilty in the Wayne County Circuit Court of

one count of second-degree murder, Mich. Comp. Laws § 750.317. Petitioner was sentenced to

twenty to fifty years. She contends that the Wayne County Circuit Court Judge erred in

reinstating several criminal charges that had been dismissed by the state District Court Judge at

the preliminary examination, and that the trial court erred in imposing court costs and restitution

at sentencing. Because Petitioner’s claims are non-cognizable on federal habeas review, the

petition will be denied.

                                                 I.

       Petitioner and two co-defendants were originally charged with first-degree felony

murder, armed robbery, third-degree arson, and larceny in a building. A preliminary examination

was conducted in the 36th District Court in Detroit, Michigan. At the conclusion of the

preliminary examination, the District Court Judge dismissed the first-degree murder, armed
robbery, and larceny in a building charges against Petitioner, finding that there was insufficient

evidence presented to support binding Petitioner over on these charges. Petitioner was bound

over to the Wayne County Circuit Court only on a charge of third-degree arson.

       The Wayne County Prosecutor filed a Motion to Amend the Information in the Wayne

County Circuit Court, seeking to reinstate the three charges that had been dismissed against

Petitioner at the preliminary examination. Over Petitioner’s objections, the Wayne County

Circuit Court Judge reinstated the first-degree murder, armed robbery, and larceny charges,

finding that the District Court Judge erred in dismissing these charges because the evidence at

the preliminary examination was sufficient to sustain a bindover.

       Petitioner filed an interlocutory appeal with the Michigan Court of Appeals, which was

denied on October 12, 2016. Petitioner subsequently pled guilty to a reduced charge of second-

degree murder, in exchange for dismissal of the other charges. The parties also entered into a

Cobbs agreement that Petitioner would be sentenced to twenty to fifty years in prison.1

       Petitioner was ultimately sentenced to twenty to fifty years in prison and was assessed

court costs in the amount of $ 1,300.00 and ordered to pay restitution in the amount of

$14,417.30. Petitioner’s conviction and sentence were affirmed on appeal. People v. O’Neill, No.

339959 (Mich. Ct. App. Oct. 11, 2017) (Shapiro, J. would grant leave to appeal); lv. den. 501

Mich. 1087, 911 N.W. 2d 728 (2018).




1
  People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993), the Michigan Supreme Court
authorized a Judge to preliminarily indicate the appropriate length of sentence, but if the
defendant subsequently pleads guilty and the Judge determines that the sentence must exceed the
preliminary evaluation, the defendant has an absolute right to withdraw the plea. See M.C.R.
6.310(B)(2)(b); Wright v. Lafler, 247 F. App’x.701, 703 n.1 (6th Cir. 2007).

                                              -2-
       Petitioner raises the following issues in her petition:

       I. Did the Circuit [Court] err by substituting its judgment for the District Court
       when it found that there was sufficient evidence to reinstate Petitioner’s original
       charges?

       II. Should the assessment of $ 1,300.00 in “court costs” be vacated and remanded
       to the trial court for determination of whether or not the costs imposed are
       reasonably related to costs incurred?

       III. Was there sufficient support in the record to establish $ 14,417.30 in
       restitution?

                                                  II.

       After the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that Petitioner is not entitled to relief in the District Court.” Rule 4,

Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary consideration,

the Court determines that Petitioner is not entitled to relief, the Court must summarily dismiss

the petition. Id., see also Allen v. Perini, 424 F. 2d 134, 141 (6th Cir.1970) (District Court has

the duty to “screen out” petitions that lack merit on their face).

                                                 III.

                                                  A.

       Petitioner first claims that the Wayne County Circuit Court Judge erred in reinstating the

first-degree murder, armed robbery, and larceny charges after these charges had been dismissed

at the preliminary examination. She argues that there was insufficient evidence to support

binding her over to the Circuit Court on these charges and the Circuit Court Judge erred in

substituting his judgment for the District Court Judge.

       Petitioner has failed to state a claim upon which habeas relief can be granted. A prior

judicial hearing is not a constitutional prerequisite to prosecution by information. Gerstein v.
                                                 -3-
Pugh, 420 U.S. 103, 119 (1975). Petitioner’s claim that there was insufficient evidence presented

at her preliminary examination to bind her over for trial on these charges only raises a matter of

state law and procedure that cannot form a basis for federal habeas relief. See Tegeler v. Renico,

253 F. App’x. 521, 525–26 (6th Cir. 2007). Likewise, Petitioner’s claim that the Circuit Court

Judge erred in reinstating the original charges after they had been dismissed at the preliminary

examination does not afford Petitioner a basis for habeas relief. See Mitchell v. Vasbinder, 644

F. Supp. 2d 846, 863 (E.D. Mich. 2009).

                                                 B.

       In her second claim, Petitioner alleges that the Circuit Court Judge erred in imposing

court costs in this case. In her related third claim, Petitioner argues that there was no basis for

the sentencing court to impose the amount of restitution that was assessed in this case.

       Petitioner cannot challenge the imposition of fines and costs by the sentencing court in a

petition for writ of habeas corpus. Where a habeas Petitioner is not claiming the right to be

released but is challenging the imposition of a fine or other costs, he or she may not bring a

petition for writ of habeas corpus. See United States v. Watroba, 56 F. 3d 28, 29 (6th Cir. 1995);

See also U.S. v. Mays, 67 F. App’x. 868, 869 (6th Cir. 2003) (District Court lacked subject

matter jurisdiction over defendant’s § 2255 post-judgment motion to reduce or rescind fine

levied in criminal judgment).

       Likewise, continuing liability under a restitution order is akin to a fine-only conviction

and is not a sufficient enough restraint on her liberty to warrant habeas relief. Barnickel v. United

States, 113 F. 3d 704, 706 (7th Cir. 1997); see also Flores v. Hickman, 533 F. Supp. 2d 1068,

1085 (C.D. Cal. 2008) (finding that imposition of restitution order as part of California state




                                                -4-
sentence could not be challenged under habeas statute because restitution did not affect duration

of habeas Petitioner’s state custody).

                                               IV.

        Before Petitioner may appeal this decision, a certificate of appealability must issue. 28

U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). To demonstrate this denial, the applicant is required to show that reasonable jurists

could debate whether, or agree that, the petition should have been resolved in a different manner,

or that the issues presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a District Court rejects a habeas Petitioner’s

constitutional claims on the merits, Petitioner must demonstrate that reasonable jurists would

find the District Court’s assessment of the constitutional claims to be debatable or wrong. Id. at

484. “The District Court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        Petitioner has not made a substantial showing of the denial of a constitutional right.

Accordingly, a certificate of appealability is not warranted. Petitioner should not be granted

leave to proceed in forma pauperis on appeal, as any appeal would be frivolous. See Fed.R.App.

P. 24(a).

                                                V.

        Accordingly, it is ORDERED that the petition for writ of habeas corpus, ECF No. 1, is

DISMISSED with prejudice.




                                               -5-
      It is further ORDERED that a certificate of appealability and leave to appeal in forma

pauperis are DENIED.

                                                                              s/Thomas L. Ludington
                                                                              THOMAS L. LUDINGTON
                                                                              United States District Judge
Dated: December 10, 2018


                                           PROOF OF SERVICE

                  The undersigned certifies that a copy of the foregoing order was served
                  upon each attorney or party of record herein by electronic means or first
                  class U.S. mail on December 10, 2018.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                          -6-
